Title: Abigail Adams to Mary Smith Cranch, 21 February 1798
From: Adams, Abigail
To: Cranch, Mary Smith


        
          My dear Sister
          Philadelphia Feb’ry 21 1798
        
        I received your kind Letter of Feb’ry 9th and was quite rejoic’d to hear that mrs Baxter was like to do well, when I feard to open the Letter least it should inform me of her death.
        I have been Confined with a cold like the influenza for several days past. I have dreaded least it should prove one of my Feb’ry attacks. it came on with a very soar Throat and hoarsness and terminated in sneezing it has made me quite sick. I have not been out of my Room Since saturday. I hope however it is going of. I have a company of 33 to dine with me tomorrow Eleven of whom are Ladies, and Louissa is in much trouble on account of being obliged to act as Principle to morrow. she would have had me sent cards of apology to defer it, but I could not consent, as most of the Ladies are well known to her, and it is good Sometimes to oblige young people to come forward and exert themselves. amongst the Ladies is mrs Law the Grandaughter of mrs washington, who lives in the city of washington. she is a very pleasing agreable Lady, and I loved her for the kind and affectionate manner in which she spoke of mr & mrs Cranch and Betsy Elliot whose absence she says they all regreet—
        I have some expectation of seeing Your son here in a few days. I hear he is comeing upon mr Greenleaf affairs. mr Morris deliverd himself to his bail and went to Jail last week. if ever said mrs Law, I had felt a disposition to extravagance, I should have been cured by a visit to mrs Morris. two years ago, Mrs Morris was a remarkable

well looking woman. Maria, my companion gay and blith as a bird, blooming as a rose in June. I went to visit mrs Morris, & met her without knowing her, so alterd that I was shockd. maria pale wan dejected & Spiritless— such is the change Here I cannot refrain quoting a passage which struck me in reading it, as applicable not only to that Family, but to one with which I am more closely connected.
        “The man who loses his whole fortune, yet possesses firmness, Philosophy, a disdain of ambition and an accommodation to circumstances, is less an object of contemplative pity, than the person who without one real deprivation, one actual Evil is first, or is suddenly forced to recognise the fallacy of a Cherished and darling hope all speculative Wealth has a shallow foundation, but that its foundation has always been shallow is no mitigation of dissapointment, to him who had only viewed it in its superstructure, nor is its downfall less terrible to its visionary elevator because others had seen it from the beginning as a folly or Chimera: its dissolution should be estimated, not by its romance in the unimpassioned examination of a rational looker on but by its believed promise of felicity to its credulous projector.” I am sometimes ready to exclaim when I see one bubble bursting after an other, all is vanity and vexation of spirit—
        you write me that I have amused and entertaind you by my communications. I am sure I must mortify you by a detail of some late proceedings in congress. you must have heard of the spitting animal. this act so low vulgar and base, which having been committed, could only have dignifiedly resented, by the expulsion of the Beast, has been spun out, made the object of party, and renderd thus, the disgrace of the National legislature, by an unfortunate clause in the Constitution which gives the power into the hands of the minority, requiring two thirds to concur in an expulsion of a member. the circumstances were so fully proved of Lyons being the base agressor, that as Gentleman I could not have belived they could have got one third of the members to have consented to his continuence with them, but you will learn the state of the buisness from the documents I send you— I know not where it will end— in the mean time the business of the Nation is neglected, to the great mortification of the federalists.
        you will have received before this my Letters, which contain a reply to some of your queries
        
        I want to say a word to you by way of advise. the Farm which has been disposed of, I hope may prove a relief to mr Cranch as well as an advantage to him and that the income from the money if vested in publick Securities will yeald you more real profit than the Land. yet that was solid money fleeting. my request is that the sum during Brothers Life may not be broken in upon with an Idea of assisting Children. they are young and can better bear hardships and care, than those who are advanced in Life. I hope therefore nothing will lead to a dispertion of the capital, tho you have as deserving children as any person need desire. I repeat pray do not let the bank be touchd. I have seen too many instances of Parents dependant upon Children— tho there are instances which do honour to humane nature, there are more which disgrace it
        as to the Carpet you speak of, you may use it, and when I return I will let you know whether I will part with it—
        adieu my dear sister / most affectionatly / your
        
          A Adams
        
      